DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
"906" for sidewall heating portions described in Paragraph [0071], line 7.
"6206a" for an internal circumference described in Paragraph [0084], line 7.
"6206b" for an internal circumference described in Paragraph [0084], line 12.
"6302" for the atomizer housing described in Paragraph [0088], line 7
"617" for a cap described in Paragraph [0089], line 14.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "610" and "6302" have both been used to designate the atomizer housing (see Paragraph [0088]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  "905" shown in Figure 5B.  
In Figure 26, it seems that the reference numbers "609" should be -- 610 -- because in Figure 25, the reference number "610" is pointing at the atomizer housing (where 609 is pointing at in Figure 26) and the reference number "609" is pointing at the bottom insulating element.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0042], line 6, the examiner suggests the applicant to change "an inhalation outlet 305" to -- an inhalation outlet 305 (see Fig. 9B) -- because the reference number "305" is only shown in Figure 9B.  
Paragraph [0044], line 17, the examiner suggests the applicant to change "receiving area 506" to -- receiving area 506 (see Fig. 7B) --.  
Paragraph [0087], line 7, the first occurring abbreviation "CPUs" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Paragraph [0088], line 4 describes, "an atomizer housing 610".  However, line 7 describes, "atomizer housing 6302".  It is not clear whether the reference number "6302" is simply a mistype of "610" or is representing an atomizer housing different from the atomizer housing 610 since the drawings do not show the reference number "6302".  
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 is currently depended on claim 20, which is after claim 18.  The original claims can only depend on preceding claims.  Therefore, claim 18 can be depended on claim 2, but cannot depended on claim 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites, "an atomizer inlet configured to receive a flow of gas into the atomizer", and line 3 recites, "an atomizer housing configured to receive a container".  However, claim 1 does not recite how the atomizer inlet is structurally related with the atomizer housing.  Therefore, it is not clear what happens to the gas that is flew into the atomizer through the atomizer inlet related to the atomizer housing and the container.  Is the atomizer inlet in fluid communication with the atomizer housing and the container?
Claim 5 recites the limitation "the top edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim, 2 line 3 recites, "a top of the container".  However, claim 5, line 2 suddenly recites, "the top edge of the container".  Therefore, it is not clear whether claims 2 and 5 are referring to the same location or two different locations of the container.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831